DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on January 15, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner makes no mention of how the Applicant’s claims do not have Unity of Invention in view of 37 C.F.R. 1.475(b).  This is not found persuasive because the 5 different groups were stated to the Applicant, and all five of the groups are product claims.  According to 37 C.F.R. 1.475(b), “invention will be considered to have unity of invention if the claims are drawn only to one of the following categories” and all of the categories only allow one product claim.  
The applicant also argues that non-elected claims 7-25 should be examined in the instant application because the search would be cohesive and overlap and if the examiner were to examine claims 7-25, it would not be a serious burden.  This is not found persuasive because Examiner notes that Unity of Invention for 371 applications has different requirements than restriction practice for national applications, where the requirements for lack of unity involves determining whether there is a single general inventive concept, as discussed previously regarding the special technical feature not making a contribution over the prior art (see MPEP 1893.03(d)). Thus there is not requirement to show serious search burden.
The Applicant also argues that applicants are allowed, even encouraged, by the U.S. Patent and Trademark Office to draft claims of varying scope and that one claim does not require the details of another claim is not proper basis for restriction.  This is not found persuasive because the claims in this application are drawn to five patentably distinct inventions with different scopes and not only claims of varying scopes.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-25 are pending, claims 7-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 15, 2021.
Claims 1-6 are currently under consideration for patentability under 37 CFR 1.104.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-164990, filed on August 25, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2019 and 1/24/2020 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Specification uses multiple terms for item 100 in figure 1 “electronic endoscope” (para 39 lines 28and 29) and “electronic scope” (para 47 line 26).  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Legal phraseology term “means” is used multiple times in the abstract.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, “illuminating light switching means” is a means for alternatingly switching illuminating light to be emitted to a subject.  The specification gives structure in paragraph 14 of the specification.
In claim 1, “imaging element control means” is a means for controlling an exposure time of the imaging element.  The specification gives structure in paragraph 8 lines 11-13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Imaizumi et al. (US publication 20040267091) (as stated in the IDS).
With respect to claim 1, Imaizumi discloses (Fig 1), an electronic endoscope processor for processing image signals of a subject imaged using an imaging element (5) comprising: 
an illuminating light switching means (5) for alternatingly switching illuminating light to be emitted to a subject, between a first illuminating light and a second illuminating light with a different time-integrated amount of luminous flux per unit time 
With respect to claim 2, Imaizumi et al. teaches that the relationship between exposure quantity (R1 and R2) and exposure period (T1 and T2) being proportional to each other as shown by the dashed line in Fig. 12 as being the ideal relationship when using a rotary shutter and electric charge sweep (para 18) which is the type of illuminating light switching means disclosed in the instant application.
With respect to claim 3, Imaizumi et al. teaches electronic endoscope (fig 1 item 2) including the imaging element (fig 1 item 5) is attachable to and detachable from the electronic endoscope processor (paras 39 and 40), the imaging element control means (Fig 1 item 40, 43 and 20) acquires an amplification factor (para 19), for amplification processing implemented on the image signal in at least one of the electronic endoscope and the electronic endoscope processor, and if the amplification factor of amplification processing implemented on the image signal of the subject to which the first light was emitted is defined as G1 and the amplification factor of 
With respect to claim 5, Imaizumi discloses an illuminating light switching means (Fig. 1 item 5) which includes: a light source (Fig. 1 item 51) configured to emit white light; a rotating plate (Fig. 1 item 53) in which a first filter (Fig. 2 item 61B) for filtering the white light into the first illuminating light and a second filter (Fig. 2 item 61R) for filtering the white light into the second illuminating light are arranged side by side in approximately the same angle range in a circumferential direction; and a rotation drive unit (Fig. 1 items 54 and 55) configured to, by rotating the rotating plate, insert the first filter into an optical path of the white light in an emission period of the first illuminating light, and insert the second filter into the optical path in an emission period of the second illuminating light (para. 90).                      
With respect to claim 6, Imaizumi et al. teaches an illuminating light switching means (Fig 1 item 5) sequentially switching the illuminating light emitted to the subject between the first illuminating light, the second illuminating light, and a third illuminating light (fig 3) that has a time-integrated amount of luminous flux per unit time that is different from those of the first illuminating light and the second illuminating light, and the imaging element control means controls the exposure time T1, the exposure time T2, and an exposure time T3 of the imaging element when the third illuminating light is being emitted to the subject, based on the time-integrated amount R1, the time-integrated amount R2, and a time-integrated amount R3 of luminous flux per unit time of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi.
With respect to claim 4, Imaizumi teaches all of the elements of claim 1 as stated earlier.  Imaizumi does not teach the time for which the first illuminating light is continuously emitted and the time for which the second illuminating light is continuously emitted to the subject are equal.  However, Imaizumi discloses a rotating filter plate (Fig 2) with the light filters (61B, 61R, and 61G) being approximately the same size.  It would be obvious for one of ordinary skill in the art, before the effective filing date of the invention, to rotate the rotating filter plate at a constant speed causing the first and second light exposure times to be the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.R./Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795